ff 7ST Y TTR 2» .
Case 1:20-cv-06944-GBD Document 19 Filed peta Pece 1 of 2 a

4
} . a if
| hee
s eo

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Si ana ME
BOARD OF TRUSTEES OF 1199/SEIU GREATER PROPOSED JUDGMENT
NEW YORK BENEFIT FUND and BOARD OF DEFAULT
TRUSTEES OF 1199/SEIU GREATER NEW YORK as
EDUCATION FUND, Civil Action No. 1:20-cv-06944
. (GBD)
Plaintiffs,
-against-
TEANECK NURSING CENTER,
Defendant.
wee ee ee eee x

Defendant Teaneck Nursing Center having been duly served with the summons and
complaint on September 10, 2020 and having failed to appear, plead or otherwise defend the
action, and default having been entered on October 26, 2020 and counsel for Plaintiffs having
requested judgment against the defaulted Defendant and having filed a proper application for
same;

JUDGMENT is hereby entered in favor of Plaintiffs Board of Trustees of 1199/SEIU
Greater New York Benefit Fund and Board of Trustees of 1199/SEIU Greater New York
Education Fund and against Defendant Teaneck Nursing Center as follows:

a) in the amount of $29,220.04 to the 1199/SEIU Greater New York Benefit Fund,
representing delinquent contributions in the amount of $13,046.76, interest on the delinquent
contributions in the amount of $7,836.64, and additional interest in the amount of $7,836.64, and
$500.00 as audit costs;

b) in the amount of $6,033.28 to the 1199/SEIU Greater New York Education Fund,
representing delinquent contributions in the amount of $3,352.54, interest on the delinquent

contributions in the amount of $1,340.37, and additional interest in the amount of $1,340.37;

1289-004-00001:11194766

 

 
Case 1:20-cv-06944-GBD Document 19 Filed 09/13/21 Page 2 of 2

¢) in the amount of $7,252.75 to the Greater New York Benefit Fund as attorney's

fees and costs; plus,

e) post-judgment interest at the legal rate until the judgment is satisfied.

SO ORDERED:

SEP 1 3 20241

New York, New York

Dated:

 

Gig. 8. Dovid

HOM] GEOWGE B. DANIELS, U.S.D.J.

 

1289-004-00001: 11194766

 
